Case 3:19-bk-30289            Doc 231     Filed 07/17/19 Entered 07/17/19 17:23:51            Desc Main
                                         Document      Page 1 of 2


                         IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

     In re:                                             )     Chapter 11
                                                        )
     Blackjewel, L.L.C., et al.,                        )     Case No. 19-bk-30289
                                                        )
                             Debtors.1                  )     (Jointly Administered)

              DEBTORS’ SECOND STATUS REPORT ON POST-PETITION FINANCING

              Blackjewel, L.L.C., and its affiliated debtors and debtors-in-possession (collectively, the

 “Debtors”) in the above-captioned chapter 11 cases, hereby submit this second status report with

 respect to their continuing efforts to obtain additional post-petition financing:

              1.     On July 12, 2019, the Debtors reported to the Court that they were in discussions

 with one of their pre-petition secured lenders, Riverstone Credit Partners (“Riverstone”), and

 other potential lenders with respect to providing additional post-petition financing to fund the

 Debtors’ chapter 11 cases.

              2.     On July 15, 2019, the Debtors filed “Debtors’ Status Report on Post-Petition

 Financing” (Doc. No. 221) (the “Initial Status Report”) in which it provided the Court and

 interested parties a report as to their continuing efforts to obtain additional post-petition

 financing.

              3.     Since the filing of the Initial Status Report, the Debtors have continued to seek

 such financing to fund their chapter 11 cases. These efforts are on-going but have not yet

 produced a final agreement.




 1
   The Debtors in these chapter 11 cases and the last four digits of each Debtor’s taxpayer identification
 number are as follows: Blackjewel, L.L.C. (0823); Blackjewel Holdings L.L.C. (4745); Revelation Energy
 Holdings, LLC (8795); Revelation Management Corporation (8908) and Revelation Energy, LLC (4605). The
 headquarters for each of the Debtors is located at 1051 Main Street, Milton, West Virginia 25541-1215.
Case 3:19-bk-30289          Doc 231     Filed 07/17/19 Entered 07/17/19 17:23:51         Desc Main
                                       Document      Page 2 of 2


          4.        The Debtors and their advisors continue to consult with the Office of the United

 States Trustee and their primary stakeholders and their advisors, including Riverstone, United

 Bank and the Official Committee of Unsecured Creditors, among others, throughout this process.

 The Debtors and their advisors will continue to pursue all reasonable alternatives for financing

 and will continue to keep the Court and interested parties informed.


 DATED: July 17, 2019                            SUPPLE LAW OFFICE, PLLC



                                             By: /s/ Joe M. Supple
                                                 Joe M. Supple, Bar. No. 8013
                                                 801 Viand St.
                                                 Point Pleasant, WV 25550
                                                 Telephone: 304.675.6249
                                                 Facsimile: 304.675.4372
                                                 joe.supple@supplelaw.net

                                                  – and –

                                                 SQUIRE PATTON BOGGS (US) LLP

                                                 Stephen D. Lerner (admitted pro hac vice)
                                                 Nava Hazan (admitted pro hac vice)
                                                 Travis A. McRoberts (admitted pro hac vice)
                                                 201 E. Fourth St., Suite 1900
                                                 Cincinnati, Ohio 45202
                                                 Telephone: 513.361.1200
                                                 Facsimile: 513.361.1201
                                                 stephen.lerner@squirepb.com
                                                 nava.hazan@squirepb.com
                                                 travis.mcroberts@squirepb.com

                                                  Proposed Co-Counsel to the Debtors and
                                                  Debtors-in-Possession




 010-8801-6660/1/AMERICAS                          2
